Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Term Interpretation
The applicant has not described what C-shaped means. It is considered that C-shaped means body of the instrument is C-shaped, for example, as shown in FIG. 5.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) for the following reasons.
The specification does not include reference numerals to the parts/components/characters referenced in the drawings. For example, Lo, LNA, 1, 2 referenced in FIGS. 1-2 are not described the specification.
The specification describes reference numerals 312, 702 but fails to reference the same in the drawings.
Para [0046] states “ FIG. 5 is a view of a modeling representation of FIG. 3 according to a finite element analysis (FEA) which shows the interaction between the articulation wire and the flexure”. But the articulation wire and the flexure are not referenced in the drawings.
Para [0023] states “FIG. 7 is an isometric view of an assembly, wherein the flexure subject matter is incorporated into an end effector, according to one embodiment of the present invention”. But the flexure subject matter is not referenced in the drawing.

The drawings are objected to under 37 CFR 1.83(a) for the following reasons –

“Telescoping tube” recited in Claim 10.
“Robotic arm”, recited in claim 14.
“Robotic arm”, and camera, recited in claim 20.

No new matter should be entered.

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the working channel” in line 2 where there is a lack of antecedent base. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8, 10-13, 15-19, is/are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Stone (US 6491626).
In regards to claim 1, Stone discloses a surgical system (an articulator 20; FIG. 17, reproduced below) comprising:

a body (C-shaped portion of the articulator 20; FIG. 17) including a first strut (shown by Right pointing dashed arrow; FIG.10A, reproduced below) and a second strut (shown by left pointing dashed arrow FIG.10A); and 
a channel (lumens 24 and 26; FIG. 2B; central lumen 44, 42; FIG. 11D; col. 7, lines 19-24) formed through the body, 
wherein the first strut and the second strut form a gap therebetween (grooves 22A and 22B, FIG. 10A, provide the gap; col. 3, lines 10-22), wherein the gap is in communication with the channel formed through the body (The gap is in communication with the central lumen 42 that extends along the line 45-45 as shown in FIG. 11A by arrow 42. Also see FIGS. 13, 15, 16; col. 7, lines 19-24).  


    PNG
    media_image1.png
    338
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    742
    619
    media_image2.png
    Greyscale


In regards to claim 2, Stone discloses the system of Claim 1, wherein the gap is formed through an outer surface of the body (As shown by FIG. 10A, a gap is formed through the outer surface of the body by forming grooves 22a and 22b.).  
In regards to claim 3, Stone discloses the system of Claim 1, wherein the body is C-shaped (Body portion of articulator 20 is C-shaped. FIG. 17).  
In regards to claim 4, Stone discloses the system of Claim 1, wherein a size of the gap between the first strut and the second strut is capable of changing (The grooves such as 62b, 62a (or grooves 22a, 22b) extend inwardly into opposite lateral sides for articulation of the articulator. The grooves provide capability of changing gaps during articulation. col. 5, line 65-col. 6, line 8; FIGS. 12-13 ;).  
In regards to claim 5, Stone discloses the system of Claim 1, wherein the channel is non-cylindrical (Articulator 40; lumen 42, 44 is non-cylindrical, keyhole shaped; FIGS. 11A-11D;  Articulator 40 is an articulator with grooves functioning similar to grooves of articulator 20 with slightly differently shaped (V-shaped) recesses, FIG. 11A; col. 7, lines 19-28; 30-42).  
In regards to claim 6, Stone discloses the system of Claim 1, wherein the channel comprises a top pathway (pathway for wire 52), a bottom pathway (pathway for wire 50) and a narrowed region therebetween connecting the top and bottom pathways (Narrowed region of the lumen 42, 44; FIGS. 11C-11D).  
In regards to claim 7, Stone discloses the system of Claim 6, wherein the channel receives an articulation wire (Control wire 50 received in the channel 42, 44; FIGS. 11C-11D; col. 7, lines 29-43).  
In regards to claim 8, Stone discloses the system of Claim 7, wherein the channel further receives an ancillary component (Control wire 52 for Jaws 72 is an ancillary component. col. 6, lines 34-41; FIG. 17) of the end effector.  
In regards to claim 10, Stone discloses the system of Claim 1, wherein a telescoping tube (The body of an articulator 20 is a longitudinally extending body; FIG. 17; col. 2, lines 37-46) supports the end effector.  
In regards to claim 11, Stone discloses the system of Claim 1, wherein the end effector comprises a pair of tines (Pair of jaws of forceps 70; FIG. 17; It is noted that tines are considered as prongs.).-10-  
In regards to claim 12, Stone discloses the system of Claim 1, wherein the end effector (forceps 70; FIG. 17) is passable through the working channel such that it is interchangeable (The end effector could be passed through a working channel such that it is interchangeable. Note that the working channel is not positively recited here.).  
In regards to claim 13, Stone discloses the system of Claim 1, wherein the end effector comprises forceps (Pair of jaws 72; FIG. 17).  
In regards to claim 15, Stone discloses a surgical system (an articulator 20; FIG. 17, reproduced) comprising:
an instrument (an articulator system of FIG. 17) comprising an end effector (forceps 70 FIG. 17), the instrument capable of articulation via a bending section (articulator 20;articulator 20 is adapted to flex in direction R as shown in FIG. 17; col. 5, lines 55-64; col. 6, lines 1-8), wherein the bending section comprises: 
a body (C-shaped portion of the articulator 20; FIG. 17, reproduced below) including a first strut (shown by Right pointing dashed arrow; FIG.10A, reproduced below) and a second strut (shown by left pointing dashed arrow FIG.10A); 
a gap (grooves 22A and 22B, FIG. 10A, provide the gap; col. 3, lines 10-22) formed through an outer surface of the body (As shown by FIG. 10A, a gap is formed through the outer surface of the body); and 
a channel (lumens 24 and 26; FIG. 2B; central lumen 44, 42; FIG. 11D; col. 7, lines 19-24) formed through the body, wherein the gap and the channel are in communication (The gap is in communication with the central lumen 42 that extends along the line 45-45 as shown in FIG. 11A by arrow 42. Also see FIGS. 13, 15, 16; col. 7, lines 19-24).  

    PNG
    media_image1.png
    338
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    742
    619
    media_image2.png
    Greyscale

In regards to claim 16, Stone discloses the system of Claim 15, wherein the channel is non-cylindrical (Articulator 40; lumen 42, 44 is non-cylindrical, keyhole shaped; FIGS. 11A-11D;  Articulator 40 is an articulator with grooves functioning similar to grooves of articulator 20 with slightly differently shaped (V-shaped) recesses, FIG. 11A; col. 7, lines 19-28; 30-42).  
In regards to claim 17, the system of Claim 16, wherein the channel comprises a top pathway (pathway for wire 52; FIGS. 11C-11D), a bottom pathway (pathway for wire 50; FIGS. 11C-11D) and a narrowed region therebetween connecting the top and bottom pathways (Narrowed region of the lumen 42, 44; FIGS. 11C-11D).  
In regards to claim 18, Stone discloses the system of Claim 15, wherein the gap is formed between the first strut and the second strut (grooves 22A and 22B, FIG. 10A, provide the gap; col. 3, lines 10-22).  
In regards to claim 19, Stone discloses the system of Claim 18, wherein a size of the gap between the first strut and the second strut is capable of changing (The grooves such as 62b, 62a (or grooves 22a, 22b) extend inwardly into opposite lateral sides for articulation of the articulator. The grooves provide capability of changing gaps during articulation; col. 5, line 65-col. 6, line 8; FIGS. 12-13).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone (US 6491626) in view of Breedveld (US 20080234545).
In regards to claim 9, Stone discloses the system of Claim 8, however does not positively disclose wherein the ancillary component comprises fibers or electrical wires. 
Breedveld is directed to surgical instruments of a minimally invasive nature (abstract; para [0001]) and teaches an instrument (instrument 1; FIG. 1A; para [0031]) comprising a channel formed through a body (center of channel formed by ring of cables 6, where cable 16 can undergo longitudinal movement. FIG.4, para [0040]) wherein the channel receives an articulation wire (cable 16; Cable 16 functions as traction rope and can undergo longitudinal movement. Para [0040]), the channel further receives an ancillary component of an end effector, and the ancillary component comprises electrical wires (In view of para [0019]-[0020], the channel can have multiple power cables with separate functions. For example, a power cable can be used as a traction rope (e.g., cable 16 discussed above) while the other power cables can be used for other functions. The other power cables can be considered as ancillary component.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical system of Stone to include ancillary component with cables in accordance with the teaching of Breedveld to provide additional functionality with the system such as - some cables can used for traction while the other may be used for electric power supply.

Claims 14, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone (US 6491626) in view of Lee (US 20040193146).
In regards to claim 14, Stone discloses the system of claim 1, however does not positively disclose wherein the system further comprises a robotic arm for manipulating the instrument. The system of Stone is an articulation system which can be mounted on a robotic arm for manipulation (FIG. 17).
Lee is directed to robotically controlled surgical instrument (abstract) and teaches a robotic arm (Telerobotic system 10;Mechanical cables 21, 22 provide arm, FIG. 1, where the instruments 14 are attached. para [0091], [0098]-[0092]) for manipulating an instrument (Instruments 14 are controlled by an operator. FIG.1, Para [0100]).  Lee further teaches that the movement of the instrument can be automated by using an algorithm (para [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify surgical system of Stone to include a robotic arm in accordance with the teaching of Lee so that movement of the instrument could be automated as taught by Lee above.
In regards to claim 20, Stone discloses the system of Claim 15, however does not positively disclose wherein the system further comprises a robotic arm for manipulating the instrument, and wherein the end effector of the instrument comprises a camera. The system of Stone is an articulation system which can be mounted on a robotic arm for manipulation (FIG. 17).

Lee teaches a robotic arm (Telerobotic system 10; Mechanical cables 21, 22 provide arm, FIG. 1, where the instruments 14 are attached. para [0091], [0098]-[0092]) for manipulating the instrument (Telerobotic system 10; surgical instrument 14; FIG. 1; para [0091]; Instruments 14 are controlled by an operator. FIG.1, Para [0100]), and wherein an end effector of the instrument comprises a camera (The camera may be mounted on the distal end of the instrument insert 16. FIG. 3; Para [0092]-[0093], [0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical system of Stone to include a camera in accordance with the teaching of Lee so that the surgical system may be used for viewing inside the lumen.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                    
                                                                                                                                                                                    /AARON B FAIRCHILD/Primary Examiner, Art Unit 3795